Title: To John Adams from Timothy Pickering, 2 January 1800
From: Pickering, Timothy
To: Adams, John



January 2. 1799. 1800

The Secretary of State respectfully proposes to the President of the United States, that there be allowed to Samuel Sitgreaves, going to London on the business of the sixth article of the treaty, of amity &c. with Great Britain,
A continuation of his salary as one of the Commissioners under that article;
And the expences which shall be necessarily incurred for his voyage to and from London, and for his decent support while there, suitably to his official character.
Major Lenox, Agent in London for the relief of American seamen, has several times mentioned the insufficiency of his salary, of 2500 dollars a year. He has his family with him. His business calls for his constant attention, & is much more laborious than I originally supposed it was. His former habits and his official character render his mode of living considerably expensive, in that very expensive city. He has conducted with such propriety and respectability as to have acquired the confidence of the British Government, and essentially contributed to the success of his mission. Mr. King has represented, some time since, the merit and necessity of Major Lenox’s services. For these considerations, the Secretary of State respectfully submits to the President the propriety of raising the Salary of Major Lenox to three thousand dollars a year, to be computed from the commencement of his services.

Timothy PickeringPropositions for the Salary & Expences of Mr. Sitgreaves, and Salary, increased, of Major Lenox, Presented to the President, January 2. 1799. 1800 and approved.
T. Pickering
